Fourth Court of Appeals
                                San Antonio, Texas
                                      October 20, 2020

                                    No. 04-20-00495-CV

                              IN RE Alicia P. WILLEFORD,

                 From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CI11792
                           Richard Edward Price, Judge Presiding


                                      ORDER

    The real party in interest's motion for extension of time in which to file a response is
GRANTED. The response is due no later than November 12, 2020.

       It is so ORDERED on October 20, 2020.

                                                                PER CURIAM

       ATTESTED TO: _____________________________
                    Michael A. Cruz,
                    Clerk of Court